MAYFIELD, J.
The defendant was indicted for distilling without a license and contrary to law. The evidence tended to show that there ivas a distillery near Roanoke, operated in November and December, 1907; that corn whisky was made there; that the defendant was often seen about the still, and seemed to be superintending it before Christmas. The distillery seems to have been operated under the name of the Roanoke Distilling Company. There ivas some evidence tending to show that defendant bought the land upon which the distillery was located, and that he carried the keys to the buildings. It was also in evidence that defendant had stated he and others Avere interested in the distillery. A great deal of the evidence Avas to the effect that one Pitts and one Trice Avere doing most of the work about the still and seemed to be managing it, in November and December, 1807. There was evidence to submit the question to the jury as to whether or not the defendant Avas interested in the operation of this distillery, and there is ample evidence to support the verdict and judgment of conviction. This being true, the general charge in favor of the defendant Avas properly refused.
There Avas no error in allOAving the witnesses to testify that Pitts and Trice were operating the distillery on certain occasions. No possible harm could come to defendant from this evidence. It affirmatively appears to have been in his favor.
There Avas no error in allOAving the Avitness Gladney to testtify that he had sold the land on which the distillery Avas located to defendant, and made him a deed thereto. The question of title and deed to this property arising Avliolly collaterally, as it did, it Avas unnecessary to produce the deed, or account for its absence, before allowing parol evidence as to the sale of the lot for this purpose. — Garrison v. Glass, 139 Ala. 512, 36 South. 725; *1008 Mayfield’s Dig. p. 460', § 480 et seq. While owning the land npon which a distillery is unlawfully operated, and owning an interest in the distillery, standing alone, might not he sufficient to support a conviction for operating it, yet, when taken in connection with the other evidence in this case, it was clearly a proper case for the jury to pass upon the weight and sufficient of the evidence.
There was clearly no error in that part of the oral charge of the court as to which exception was reserved. This part of the charge of the court was not, as insisted by appellant, instructing the jury that, if they believed from the evidence beyond a reasonable doubt that defendant had an interest in the distillery, they must convict him. The charge required them also to believe from the evidence, beyond a reasonable doubt, that defendant aided in operating the distillery during November and December, 1907, in Randolph county. The charge was entirely too favorable ito the defendant; hence he certainly should not be allowed to complain.
The charges requested by the defendant were properly refused. One required the jury to find that defendant owned an interest in the distillery before they could con. vict. Another was misleading, in that it was calculated to impress the minds of the jury with the belief that before defendant could be convicted it must appear that he operated the distillery alone; that he aided in the operation, dn conjunction with others, would not be sufficient. The others were, in effect, general affirmative charges, which were clearly improper under the evidence.
There being no error in the record, the judgment must be affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.